Limitation of actions. — Plaintiffs bring suit to recover damages allegedly sustained when the Eeconstruction Finance Corporation in 1951 refused to disburse funds under its loan agreement with plaintiffs. Plaintiffs did not file suit until 1967 and defendant has moved to dismiss the petition on the ground that the claim is barred by the six year statute of limitations applicable to suits in this court. 28 U.S.C. § 2501. Upon consideration thereof, together with the response in opposition thereto, and without oral argument, the court concluded that the claim is barred by the statute, referring to Cuban Truck & Equipment Co. v. United States, 166 Ct. Cl. 381, 391 (fn 15), 333 F. 2d 873, 879 (1964), cert. denied, 382 U.S. 844 (1965), and Henry Products Co. v. United States, 180 Ct. Cl. 928 (1967). On December 18, 1967 the petition was dismissed.